district court decline to grant the relief requested) Any such motion to
                reinstate this appeal shall be filed within 60 days of the district court's
                order declining to grant the requested relief.
                            It is so ORDERED.




                                                    Douglas
                                                              .77)1,14;
                                                              C,LSZALy
                                                                                  J.
                                                    Cherry



                cc: Hon. Jerry A. Wiese, District Judge
                     Maier Gutierrez Ayon, PLLC
                     McCarthy & Holthus, LLP/Las Vegas
                     Eighth District Court Clerk




                      'We note that any aggrieved party may file a notice of appeal from
                any appealable order entered at the completion of the district court
                proceedings. See NRAP 3A.



SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1.947A